Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on June 23, 2022 is acknowledged.
Applicant's arguments with respect to the restriction of Species A1 and A2 have been found persuasive as both species involve the same bonnet assembly and only an actuator is added.  Therefore, the restriction requirement between Species A1 and A2 is withdrawn.  Furthermore, the restriction between Species B1-B3 and C1-C3 are similarly withdrawn per Applicant’s traversal because said restriction is more appropriate for method claims (and not apparatus claims).  Since Applicant has elected the apparatus claims, the restrictions between Species B1-B3 and C1-C3 from the previous Restriction Requirement are withdrawn.
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2022.
Claims 1-12 will be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0053545 to Wears in view of U.S. Patent No. 8,899,551 to Linser.
As to claim 1, Wears discloses a pipe assembly comprising: a connection fixture comprising a body defining a cavity (see, e.g., Wears Fig. 2, ref.#112), a first aperture in fluid communication with the cavity (see, e.g., Wears Fig. 2, ref.#110b), a first connection flange extending from and surrounding the first aperture (see, e.g., Wears Fig. 2 disclosing a flange extending from and surrounding 110b), an opposing first auxiliary aperture in fluid communication with the cavity (see, e.g., Wears Fig. 2, ref.#110c), a third connection flange extending from and surrounding the first auxiliary aperture (see, e.g., Wears Fig. 2 disclosing a flange extending from and surrounding 110c), a second aperture in fluid communication with the cavity (see, e.g., Wears Fig. 2, ref.#110a), a second connection flange extending from and surrounding the second aperture (see, e.g., Wears Fig. 2 disclosing a flange extending from and surrounding 110a), an opposing second auxiliary aperture in fluid communication with the cavity and coaxially aligned with the second aperture (see, e.g., Wears Fig. 2, ref.#124); and a bonnet inserted through the second auxiliary aperture and positioned within the cavity of the body (see Wears Fig. 2, ref.#112, 113, 117, 115), the bonnet including a generally cylindrical wall and a plurality of openings formed through the cylindrical wall to direct fluid flowing through the connection fixture (see, e.g., Wears Fig. 3, ref.#115, 152 and 154 and paragraph [0023] disclosing that cage 115 includes a generally cylindrical member with a plurality of cage windows 154).  Furthermore, Wears appears to disclose that the first auxiliary aperture is coaxially aligned with the first aperture (see Wears Fig. 2 where 110b and 110c appear to be coaxially aligned).  To the extent that it could be argued that Wears does not discloses that the first aperture and first auxiliary aperture is coaxially aligned, said configuration is merely a design consideration well within the skill of one of ordinary skill in the art and does not affect the performance or function of the apparatus, especially considering that Wears appears to show the two apertures as coaxially aligned.
Wears does not explicitly disclose a fourth connection flange extending from and surrounding the second auxiliary aperture.  Use of connection flanges extending from and surrounding apertures is known in the art and does not provide patentable significance (see, e.g., Linser Abstract and Fig. 1, ref.#22).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a fourth connection flange extending from and surrounding the second auxiliary aperture as disclosed by Linser in order to improve clamping forces (see Linser Abstract).
As to claim 2, the combination of Wears and Linser discloses that the bonnet is capable of being positioned to direct fluid between the first aperture and the second aperture and prevent fluid flow to the first auxiliary aperture and the second auxiliary aperture (see Wears Fig. 4, ref.#116 and paragraph [0027]).
As to claim 5, the combination of Wears and Linser discloses that the bonnet is capable of being positioned to direct fluid between the second aperture and the first auxiliary aperture and prevent fluid flow through the first aperture and the second auxiliary aperture (see Wears Fig. 2, ref.#116 and paragraph [0026]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0053545 to Wears in view of U.S. Patent No. 8,899,551 to Linser as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2007/0266936 to Shiobara et al., U.S. Patent No. 4,812,856 to Wallace and/or GB2309063A to Assoni.
Wears and Linser are relied upon as discussed above with respect to the rejection of claim 2.
As to claim 3, while the combination of Wears and Linser does not explicitly disclose a filter positioned between the bonnet and the second aperture, use of filters in fluid flow systems is well known in the art and well within the skill of one of ordinary skill in the art.  For example, Shiobara discloses having a filter upstream of a three-way valve to remove foreign material (see Shiobara Abstract), Wallace discloses use of a filter to prevent particles to clog an apparatus (see Wallace col. 3, lines 11-15) and Assoni disclosing that filters are known for use to provide constant flow through a valve (see Assoni Abstract, page 1, second paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a filter in the pipe assembly of Wears/Linser for the numerous reasons known in the art as discussed above.  Furthermore, regarding the location of the filter being between the bonnet and the second aperture, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C) where Shiobara and Wallace disclose that the filter can be placed upstream of the valve and Assoni discloses that the filter can be placed within the pipe).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0053545 to Wears in view of U.S. Patent No. 8,899,551 to Linser as applied to claim 1 above, and further in view of KR101193144B1 to Hwan (see machine translation).
Wears and Linser are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 4, while the combination of Wears and Linser discloses that the bonnet can be positioned to direct fluid between the first aperture and the first auxiliary aperture and prevent fluid flow through the second auxiliary aperture (see Wears Fig. 3), the combination of Wears and Linser does not explicitly disclose having a plate secured to the bonnet to prevent fluid through the second aperture.  Hwan discloses that it is known in the art to use cover plates to cover an aperture in order to prevent fluid flow (see Hwan Abstract and machine translation page 3, first full paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a cover plate when disassembling the valve or for other known reasons to one of ordinary skill in the art and the results would have been predictable (see Hwan machine translation page 3, first to third full paragraphs disclosing use of cover plate to inspect and clean).  Said cover plate would inherently prevent fluid through the second aperture (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).

Claim(s) 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0053545 to Wears in view of U.S. Patent No. 8,899,551 to Linser and U.S. Patent No. 4,429,717 to Montgomery.
As to claim 6, Wears discloses a pipe assembly comprising: a connection fixture comprising a body defining a cavity (see, e.g., Wears Fig. 2, ref.#112), a first aperture in fluid communication with the cavity (see, e.g., Wears Fig. 2, ref.#110b), a first connection flange extending from and surrounding the first aperture (see, e.g., Wears Fig. 2 disclosing a flange extending from and surrounding 110b), an opposing first auxiliary aperture in fluid communication with the cavity (see, e.g., Wears Fig. 2, ref.#110c), a third connection flange extending from and surrounding the first auxiliary aperture (see, e.g., Wears Fig. 2 disclosing a flange extending from and surrounding 110c), a second aperture in fluid communication with the cavity (see, e.g., Wears Fig. 2, ref.#110a), a second connection flange extending from and surrounding the second aperture (see, e.g., Wears Fig. 2 disclosing a flange extending from and surrounding 110a), an opposing second auxiliary aperture in fluid communication with the cavity and coaxially aligned with the second aperture (see, e.g., Wears Fig. 2, ref.#124).  Furthermore, Wears appears to disclose that the first auxiliary aperture is coaxially aligned with the first aperture (see Wears Fig. 2 where 110b and 110c appear to be coaxially aligned).  To the extent that it could be argued that Wears does not discloses that the first aperture and first auxiliary aperture is coaxially aligned, said configuration is merely a design consideration well within the skill of one of ordinary skill in the art and does not affect the performance or function of the apparatus, especially considering that Wears appears to show the two apertures as coaxially aligned.
 Wears also discloses bonnet inserted through the second auxiliary aperture and positioned within the cavity of the body (see Wears Fig. 2, ref.#112, 113, 117, 115, 132), the bonnet including a generally cylindrical wall having a first end and a second end, a valve seat at the first end of the cylindrical wall (see Wears paragraph [0022]-[0023] disclosing valve plug 132 and cage 115 with bottom rim 148 (read as valve seat)).  Wears further discloses an actuator mounted to the bonnet and having an actuator shaft that extends through an opening in the end wall of the bonnet (see Fig. 2, ref.#113/128) and a valve plug secured to the actuator shaft and positioned within the bonnet such that the valve plug is movable within the bonnet between a first position in which the valve plug is spaced apart from the valve seat and allows fluid flow through the bonnet and a second position in which the valve plug is in contact with the valve seat and prevents fluid flow through the bonnet (see Wears Fig. 2 and 4 where in the closed position, the fluid does not go through the bonnet in Fig. 4).
  While Wears discloses that the valve plug 132 has an opening at the top rim 146 to allow fluid flow to 110c (see Wears Fig. 2, 3), Wears does not explicitly disclose an end wall at the second send of the cylindrical wall and a plurality of openings formed through the cylindrical wall to direct fluid flowing through the connection fixture.  Having a top end and a plurality of openings in the side wall to direct fluid is considered design choice known to one of ordinary skill in the art and does not provide patentable significance (see, e.g., Montgomery Fig. 3 disclosing a valve plug with side openings and a closed end).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the openings of Wears to be located on the side wall and closed top and the results would have been predictable.
The combination of Wears and Montgomery does not explicitly disclose a fourth connection flange extending from and surrounding the second auxiliary aperture.  Use of connection flanges extending from and surrounding apertures is known in the art and does not provide patentable significance (see, e.g., Linser Abstract and Fig. 1, ref.#22).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a fourth connection flange extending from and surrounding the second auxiliary aperture as disclosed by Linser in order to improve clamping forces (see Linser Abstract).
As to claim 7, the combination of Wears, Montgomery and Linser discloses that the bonnet is capable of being positioned to direct fluid between the first aperture and the second aperture and prevent fluid flow to the first auxiliary aperture and the second auxiliary aperture (see Wears Fig. 4, ref.#116 and paragraph [0027]).
As to claim 9, the combination of Wears, Montgomery and Linser discloses that the bonnet is capable of being positioned to direct fluid between the second aperture and the first auxiliary aperture and prevent fluid flow through the first aperture and the second auxiliary aperture (see Wears Fig. 2, ref.#116 and paragraph [0026]).
As to claim 11, the combination of Wears, Montgomery and Linser is fully capable of being positioned to direct fluid between the first aperture, the second aperture and the first auxiliary aperture and prevent fluid flow from through the second auxiliary aperture (see Wears Fig. 3).

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0053545 to Wears in view of U.S. Patent No. 8,899,551 to Linser and U.S. Patent No. 4,429,717 to Montgomery as applied to claims 7 and 9 above, and further in view of U.S. Patent App. Pub. No. 2007/0266936 to Shiobara et al., U.S. Patent No. 4,812,856 to Wallace and/or GB2309063A to Assoni.
Wears, Linser and Montgomery are relied upon as discussed above with respect to the rejection of claims 7 and 9.
As to claims 8 and 10, while the combination of Wears, Linser and Montgomery does not explicitly disclose a filter positioned between the bonnet and the second aperture, use of filters in fluid flow systems is well known in the art and well within the skill of one of ordinary skill in the art.  For example, Shiobara discloses having a filter upstream of a three-way valve to remove foreign material (see Shiobara Abstract), Wallace discloses use of a filter to prevent particles to clog an apparatus (see Wallace col. 3, lines 11-15) and Assoni disclosing that filters are known for use to provide constant flow through a valve (see Assoni Abstract, page 1, second paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a filter in the pipe assembly of Wears/Linser/Montgomery for the numerous reasons known in the art as discussed above.  Furthermore, regarding the location of the filter being between the bonnet and the second aperture, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C) where Shiobara and Wallace disclose that the filter can be placed upstream of the valve and Assoni discloses that the filter can be placed within the pipe).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0053545 to Wears in view of U.S. Patent No. 8,899,551 to Linser and U.S. Patent No. 4,429,717 to Montgomery  as applied to claim 6 above, and further in view of KR101193144B1 to Hwan (see machine translation).
Wears, Linser and Montgomery are relied upon as discussed above with respect to the rejection of claim 6.
As to claim 12, while the combination of Wears, Linser and Montgomery discloses that the bonnet can be positioned to direct fluid between the first aperture and the first auxiliary aperture and prevent fluid flow through the second auxiliary aperture (see Wears Fig. 3), the combination of Wears, Linser and Montgomery does not explicitly disclose having a plate secured to the bonnet to prevent fluid through the second aperture.  Hwan discloses that it is known in the art to use cover plates to cover an aperture in order to prevent fluid flow (see Hwan Abstract and machine translation page 3, first full paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a cover plate when disassembling the valve or for other known reasons to one of ordinary skill in the art and the results would have been predictable (see Hwan machine translation page 3, first to third full paragraphs disclosing use of cover plate to inspect and clean).  Said cover plate would inherently prevent fluid through the second aperture (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714